DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with applicant representatives Joseph Su (Reg# 69761) on 06/06/2022.

The application has been amended as follows: 
(a) Claim 8 (currently amended): A foldable electronic device, comprising:
a first body;
a second body;
a flexible display, disposed on the first body and the second body;
a hinge assembly, connected between the first body and the second body, the first body and the second body being rotated relatively via the hinge assembly, so as to transform between an unfolded state and a folded state;
an extension chain assembly; and
a linkage, an end of the linkage and an end of the extension chain assembly being pivoted together and coupled to the first body in a sliding and pivoting manner, another end of the linkage being pivoted to the hinge assembly, another end of the extension chain assembly being pivoted to the second body, wherein in a transforming process between the folded state and the unfolded state, an extension traveling of the extension chain assembly compensates a size difference of the flexible display generated in the transforming process between the folded state and the unfolded state, 
wherein the linkage comprises a first connecting rod and a second connecting rod, the first connecting rod has a first end pivoted with the extension chain assembly, and the first end being movably pivoted to the first body, the second connecting rod is pivoted to a third end with the first connecting rod, the second connecting rod further having a second end to be pivoted to the hinge assembly, and the second end rotating relative to a rotating shaft of the hinge assembly.

Allowable Subject Matter
Claims 1-2, 5-9 are allowed.
The following is an examiner’s statement of reasons for allowance of claims 1 and 6 and 8: 
Regarding claim 1, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations within the claim, a combination of limitations that a foldable electronic device with the first body and the second body being rotated relatively via the hinge assembly, so as to transform between an unfolded state and a folded state; and a linkage, an end of the linkage and an end of the extension chain assembly being pivoted together and coupled to the first body in a sliding and pivoting manner, another end of the linkage being pivoted to the hinge assembly, another end of the extension chain assembly being pivoted to the second body, wherein in a transforming process between the folded state and the unfolded state, an extension traveling of the extension chain assembly compensates a size difference of the flexible display generated in the transforming process between the folded state and the unfolded state, wherein in the folded state, the extension chain assembly is in an arc shape, and in the unfolded state, the extension chain assembly is flattened and presents a straight line, a rotating shaft of the hinge assembly is located at the center of circle of the arc shape. None of the reference art of record discloses or renders obvious such a combination.
Regarding claim 6, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations within the claim, a combination of limitations that a foldable electronic device, comprising: a first body; a second body; a flexible display, disposed on the first body and the second body; a hinge assembly, connected between the first body and the second body; an extension chain assembly comprises a plurality of chains and a plurality of shafts, arranged between the first body and the second body along a line, and the shafts respectively penetrating through the chains; each of the connecting members having a counterbore, one of any two adjacent shafts being pivoted to the counterbore, and the shaft pivoted to the counterbore moving between two opposite ends of the counterbore to form the extension traveling in the transforming process between the folded state and the unfolded state; and an end of the linkage and an end of the extension chain assembly being pivoted together and coupled to the first body in a sliding and pivoting manner, another end of the linkage being pivoted to the hinge assembly, another end of the extension chain assembly being pivoted to the second body, wherein in a transforming process between the folded state and the unfolded state, an extension traveling of the extension chain assembly compensates a size difference of the flexible display generated in the transforming process between the folded state and the unfolded state. None of the reference art of record discloses or renders obvious such a combination.
Regarding claim 8, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations within the claim, a combination of limitations that a foldable electronic device, comprising: a first body; a second body; a flexible display, disposed on the first body and the second body; a hinge assembly, connected between the first body and the second body; and in a transforming process between the folded state and the unfolded state, an extension traveling of the extension chain assembly compensates a size difference of the flexible display generated in the transforming process between the folded state and the unfolded state, wherein the linkage comprises a first connecting rod and a second connecting rod, the first connecting rod has a first end pivoted with the extension chain assembly, and the first end being movably pivoted to the first body, the second connecting rod is pivoted to a third end with the first connecting rod, the second connecting rod further having a second end to be pivoted to the hinge assembly, and the second end rotating relative to a rotating shaft of the hinge assembly. None of the reference art of record discloses or renders obvious such a combination.
Regarding claims 2, 5, 7 and 9, these claims are allowed based on their dependence on the allowable independent claim 1 discussed above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure are listed in the form 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAGAR SHRESTHA whose telephone number is (571)270-1236.  The examiner can normally be reached on 9:00 am-5:30 pm, Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on (571)272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/S. S/
Examiner, Art Unit 2841


	/HUNG S. BUI/           Acting Patent Examiner, 2841/2800